Citation Nr: 0009150	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the T7 vertebra, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
January 1987.  

In March 1994, the veteran applied for an increased rating 
for service connected residuals of a compression fracture of 
the T7 vertebra.  

This appeal arises from November 1994 and August 1995 rating 
decisions from the Seattle Washington, Department of Veterans 
Affairs (VA) Regional Office (RO), that continued a 
noncompensable rating for residuals of a compression fracture 
of the T7 vertebra, a May 1996 rating decision that increased 
the rating to 10 percent, and a January 1999 rating decision 
that continued the 10 percent rating.  


FINDINGS OF FACT

1.  The current medical evidence shows a demonstrable 
deformity of the T7 vertebral body with mild degenerative 
changes and moderate to severe limitation of range of motion 
of the thoracic spine.  

2.  The medical evidence does not show spinal cord 
involvement or abnormal mobility requiring a neck brace.  


CONCLUSION OF LAW

The criteria are met for an increased rating to 20 percent 
for residuals of a compression fracture of the T7 vertebra.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5285 and 5291 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1994, the veteran was seen at the VA Medical 
Center for complaints of back pain.  The veteran reported 
that he hurt his back 10 years ago and that it still hurt off 
and on.  The back examination was normal.  The impression was 
lumbosacral spine and low back pain from an old back injury.  

In September 1994, the veteran received trial medications for 
one month.  In October 1994, the veteran complained of 
chronic back pain and no relief from the medications.  He 
reported that his pain was getting worse.  At the orthopedic 
clinic, the x-ray revealed a quite prominent anterior 
compression fracture of the T8 vertebra from the 1984 injury 
in which a 55-gallon drum fell on top of the veteran's back.  
There was no surgery, and the only physical therapy was in 
1984-1985.  The veteran reported no relief with the 
medications.  The veteran was instructed to return to the 
clinic but he did not report for the next appointment.  

The veteran underwent a VA examination in December 1994.  
With respect to history and subjective complaints, the 
veteran reported that he developed a compression fracture of 
the thoracic vertebra in 1984 when a barrel from a truck fell 
on him.  He was treated at the Army hospital for 1 month, 
placed on leave for 1 year, and then given a medical 
discharge.  The veteran reported that he had back pain in the 
region of the fracture ever since it occurred 10 years ago.  
The pain was present every day to some extent.  He also had 
low back pain but there had been no injury to that area.  He 
worked as a construction contractor.  He had been taking pain 
medications but the muscle relaxants upset his stomach.  He 
was given Tylenol #3 for pain.  He reported that his main 
problem was a need for pain medication.  He was placed on 
Amitriptyline that did not help his pain.  

Physical examination in December 1994 revealed that the back 
did not have any deformity except for a developmental lumbar 
lordosis.  There was tenderness over the T8 and 9 area to 
pressure from a finger.  The veteran could flex his lumbar 
spine forward to 85 degrees, extend it backward to 25 
degrees, bend to the right 35 degrees, and to the left 45 
degrees.  He stated that the pain in the region of his old 
fracture prevented him from bending the lumbar spine further.  
Neurologic examination of the upper extremities revealed that 
deep tendon reflexes were present in all areas.  The 
September 1994 x-ray of the thoracic spine showed an old 
compression fracture of the T8 vertebra.  The lumbar spine x-
ray was negative.  There was mild kyphotic configuration 
within the area of the lumbar spine.  The diagnoses were 
status post compression fracture of the T8 vertebra from 1984 
and a chronic pain problem.  The reason for the continuing 
pain from this injury 10 years ago was not clear to the 
examiner.  

In the February 1996 appeal, the veteran contended that he 
was entitled to a higher rating because his back limited him 
from daily activities such as work, recreation, sex, 
shopping, sitting, sleeping, and driving.  In the March 1997 
statement, the representative alleged that the veteran 
continued to suffer from chronic back pain with interrupted 
sleep patterns.  

The veteran underwent a VA examination in November 1997.  
With respect to the veteran's history and subjective 
complaints, the veteran reported constant numbing pain since 
the initial injury in the military and that the symptoms were 
getting progressively worse over the last 2 years.  The pain 
was now constant, and a numbing sensation in the middle of 
his back was nonradiating at this time.  The veteran was 
unemployed at the present time and had been for several years 
secondary to his back pain.  He was self-employed in the 
construction business but quit because his back pain 
prevented to him performing the required work.  He was unable 
to find any suitable type of work.  He tried truck driving 
and working for his father for a while.   He could not do 
anything without pain or an increase in his pain.  He was on 
no medications at the present time because the nonsteroidals 
upset his stomach.  He had morning stiffness lasting 1-2 
hours.  Some mornings, there was no pain, and other mornings, 
the pain was minimal.  As the day progressed, his pain 
progressed to the point where he either had to lay down on 
the floor, take a hot bath, or use the hot tub.  He described 
the pain as constant numbing pain of 8 on a 10-point scale.  
He could not bend but did squats to pick things up off the 
floor.  Factors that increased his symptoms were anything 
that involved movement or activities of daily living such as 
pushing a lawnmower, bending forward, twisting sideways, etc.  
Factors that decreased his symptoms were lying flat on the 
floor and use of a hot tub or hot showers.  When the pain was 
severe, the veteran took Motrin that seemed to take the edge 
off of the pain.  

Physical examination in November 1997 revealed an inability 
to forward flex greater than 20 degrees and a measured 
excursion from C7 to S1 of 2 centimeters in length.  These 
movements caused increased pain in the dorsal spine.  Lateral 
bending and rotation also caused increased pain.  The veteran 
could not flex his spine greater than 25 degrees but, with 
his back straight, could squat without discomfort.  The 
veteran was observed to have a normal carriage, gait, and 
posture.  His gait was symmetric without limp.  He was able 
to sit down and rise from a chair without difficulty and 
remove a shirt and T-shirt without difficulty.  There were no 
objective signs of discomfort during this observation, only 
during the attempted range of motion and examination.  The 
diagnoses were a history of compression fracture of T7 and 
chronic pain syndrome.  The November 1997 x-rays of the 
thoracic spine revealed a clinical history of compression 
fracture of T7, and comparison was made to the September 1994 
x-rays.  Findings were a compression fracture of the T8 
vertebral body that was slightly more compressed than on the 
prior study, an overall anterior vertebral body height of 
approximately 50 percent, and interval development of mild 
secondary degenerative change at T8-9 level.  Milder degrees 
of compression at the T7 vertebral body were present and not 
significantly changed.  The x-ray impression was a slight 
progression in the compression fracture of T8 vertebral body 
without significant change and very mild compression of T7 
vertebral body.  Additional blood studies done in November 
1997 revealed a rheumatoid factor that was negative.  

The veteran underwent a VA examination in October 1998.  The 
examiner reviewed the veteran's claims file, medical records, 
and the November 1997 VA examination report.  With respect to 
the veteran's history and subjective complaints, the veteran 
reported that the middle of his back ached and was getting 
worse over the years.  The veteran denied a history of back 
pain prior to an accident in Hawaii while he was on active 
duty status.  It took a couple of years for the veteran to 
heal, and he wore a back brace for a while.  The veteran 
recalled a November 1984 motorcycle accident.  He reported 
that both injuries affected the same spot and that he never 
completely recovered from either accident.  The pain felt as 
if someone had twisted a hot knife in his back.   He reported 
that he had no leg pain, that his self-treatment included 
effective modalities such as use of the hot tub at home.  The 
modalities decreased his symptoms after a variable length of 
time depending on the severity.  He used non-steroidal anti-
inflammatory medications such as ibuprofen as the occasion 
required.  He had prescription narcotics although he could 
not remember the names.  He disliked taking the narcotics 
because they upset his stomach.  The veteran reported the 
most effective treatment for pain relief was taking 2-3 beers 
in order to relax while in the hot tub.  The veteran had a 
history of working in construction but he was barely working 
now.  He described running a small crew in the construction 
industry but most of the time, he spent at home watching the 
children, ages 2 and 3.  The veteran denied any current 
sporting activities or hobbies.  He used a treadmill without 
problems.  Walking was not a problem unless it was a long 
distance.  He was almost always able to walk at least 100 
yards, and stairs were not a problem.  Other activities 
occasionally caused low back pain but no leg discomfort.  The 
veteran stated that he could drive without difficulty unless 
it was for periods greater than 2 hours.  At that point, he 
developed middle thoracic pain.  His main complaint was that 
he was unable to work because he could not lift, bend, or 
climb, all activities required for gainful employment in the 
construction industry.  

Physical examination in October 1998 revealed that the 
veteran sat with good posture during the entire examination.  
He denied the use of crutches, braces, canes, etc. except for 
the acute period after his injury.  The veteran denied any 
surgical history.  The veteran stated that trying to touch 
his toes was impossible.  He was able to forward flex, 
fingertips to his mid patella.  Extension of his spine was 17 
degrees, left lateral flexion was 10 degrees, right lateral 
flexion was 12 degrees, and rotation was 18 degrees.  Left 
rotation was 15 degrees to the right.  The veteran was able 
to touch his chin to his chest.  He had 23 degrees of 
extension.  He was not able to lateral flex his cervical 
spine to his shoulder and attributed the stiffness to his 
driving yesterday.  He reported that his neck was usually not 
a problem.  The veteran's back was well tanned, and there 
were no surgical scars.  There was no asymmetry in the muscle 
mass.  The veteran had no visible or palpable spasm.  He 
complained of increased tenderness with very light palpation 
over the T7 level.  There were no skin changes.  The veteran 
had no difficulty with sitting upright during discussion 
while on the examination table.  He had absolutely no 
complaint with his hip flexed to 90 degrees for the 
examination of his dorsalis pedis and posterior tibial pulses 
with his knees straight.  Both pulses were strong and 
symmetrical.  The veteran's pelvis was level, and there was 
no clinical evidence of scoliosis.  His scapulae were level 
as were his shoulders.  The veteran was able to achieve a 
recumbent position without difficulty and to sit up from a 
supine position without difficulty.  He had 5/5 power in his 
lower extremities when distracted; however, when attention 
was drawn to a specific part, he was barely able to overcome 
light resistance.  The veteran had 3+/5 deep tendon reflexes 
for his knee jerk and Achilles.  Babinski was absent 
bilaterally, upper extremity deep tendon reflexes, including 
biceps, triceps, and brachial radialis, were 2+/4 and were 
also symmetrical.  The radial pulses were also strong.  The 
veteran had 5/5 upper extremity power when distracted; 
however, he complained of middle back pain when specifically 
asked to overcome resistance with abduction and adduction 
with his shoulders and flexion of his elbows.  From a supine 
position for straight leg raise, the veteran was able to 
achieve 20 degrees of hip flexion bilaterally before 
complaining of severe low back pain and hamstring tightness.  
On passive straight leg raise, the examiner was able to 
achieve 40 degrees before the veteran complained of low back 
pain and hamstring tightness.  Review of the x-ray report 
revealed a T7 compression fracture with an anterior wedge and 
some degenerative changes.  These observations were by report 
only, including films taken in November 1997 and in 1994.  
According to the report, there was some increase in 
degenerative changes over that time.  The veteran reported 
that his back was getting worse slowly and that he was not 
able to work.  The examiner ordered new x-rays of the 
anterior posterior and lateral and cone down at the T7 area 
of the thoracic spine to assess any objective worsening to 
correlate with his subjective complaints of worsening.  
However, the October 1998 x-rays of the were unchanged when 
compared to the November 1997 and 1994 x-rays.  The final 
diagnosis was a stable T7 compression fracture with no other 
objective findings or radicular complaints.  

In a December 1999 statement, the representative contended 
that the current evaluation did not reflect the severity of 
social and industrial limitation resulting from the veteran's 
condition.  The representative asserted that limitation of 
motion of the dorsal spine warranted a 10 percent evaluation 
and that a demonstrable deformity of the vertebral body 
justified an additional 10 percent.  The January 2000 
appellant's brief contended that additionally disabling 
functional loss and weakness due to pain further supported an 
increased rating.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor join groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  Note (1): The 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

The residuals of the compression fracture of the T7 vertebra 
will be evaluated under the criteria of Diagnostic Code 5285.  
Residuals with cord involvement, bedridden, or requiring long 
leg braces are entitled to a 100 evaluation.  Consider 
special monthly compensation with lesser involvements rated 
for limited motion and nerve paralysis.  Residuals without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast), are entitled to a 60 percent evaluation.  In 
other cases, rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  

Slight limitation of motion of the dorsal spine is rated as 
noncompensable, and moderate or severe limitation of motion 
is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The March 1994 claim for an increased rating is well grounded 
because the veteran asserted that his back pain has worsened 
and that he is more limited from performing daily activities.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

An increased rating is warranted for residuals of a 
compression fracture of the T7 vertebra, currently 10 percent 
disabling, under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5285 and 5291.  

A 10 percent rating continues to be warranted under the 
criteria of Diagnostic Codes 5003, 5010, and 5291.  The mild 
secondary degenerative changes shown on the November 1997 and 
October 1998 x-rays of the thoracic spine were rated on the 
basis of limitation of motion under the criteria of 
Diagnostic Code 5291.  The November 1997 examination revealed 
forward flexion of 20-25 degrees, and the October 1998 
examination revealed extension of 17-23 degrees, left lateral 
flexion of 10 degrees, right lateral flexion of 12 degrees, 
and rotation of 15-18 degrees.  The November 1997 examiner 
noted that these movements caused increased pain in the 
dorsal spine, and the October 1998 examiner noted that the 
veteran stated that touching his toes was impossible.  Thus, 
limitation of range of flexion, left lateral, and right 
lateral motions were severe, and limitation of range of 
extension motion was moderate.  Consistently, the May 1996 
rating decision increased the disability rating to the 
maximum 10 percent for moderate or severe loss of range of 
motion of the thoracic spine under Diagnostic Code 5291.  A 
discussion of additionally disabling functional loss and pain 
could not have resulted in a higher rating than the 10 
percent maximum.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Initially, a 60 percent evaluation was not warranted under 
the criteria of Diagnostic Code 5285 because the medical 
evidence did not show spinal cord involvement or abnormal 
mobility requiring a neck brace.  In December 1994, 
neurologic examination showed that the upper extremities and 
deep tendon reflexes were present in all areas.  In October 
1998, x-rays showed no radicular component, and objectively, 
the veteran had normal strength of 5/5 power in his lower 
extremities and 5/5 power in the upper extremities.  The 
veteran did not have abnormal mobility requiring a neck brace 
because, in October 1998, the veteran denied use of a brace 
except for the acute period after the 1984 injury.  Although 
the veteran complained of constant back pain, the medical 
evidence did not show use of a brace since 1984.  In November 
1997, he had a normal carriage, gait, and posture, and he 
could sit and rise from a chair without difficulty.  Further, 
in October 1998, the veteran was mobile because he used a 
treadmill, climbed stairs, sat upright on the examination 
table, and achieved a recumbent position, all without 
difficulty.  Moreover, he was mobile enough to watch his two 
small children, then ages 2 and 3, on a daily basis.  

Nonetheless, assignment of an additional 10 percent rating is 
warranted under the criteria of Diagnostic Code 5285 because 
the evidence showed a demonstrable deformity of the vertebral 
body.  The compression fracture was prominent in the October 
1994 x-ray, and the November 1997 and October 1998 x-rays of 
the T7 area of the thoracic spine showed an anterior wedge 
with some degenerative changes.  

Finally, the veteran contended that he could not work in the 
construction and trucking industries due to his service-
connected disability.  Nonetheless, extraschedular 
considerations do not apply because exceptional circumstances 
have not been demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The 
veteran was observed to have a normal carriage, gait, and 
posture in November 1997, and he was able to sit and rise 
from a sitting position without difficulty in November 1997 
and October 1998.  Thus, the evidence does not show that the 
service-connected disability would markedly interfere with 
substantially gainful employment in an occupation outside the 
construction or trucking industries.  The service-connected 
disability has not caused frequent hospitalizations.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.  

ORDER

Entitlement to a 20 percent evaluation for residuals of a 
compression fracture of the T7 vertebra is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

